Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: October 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund III Securities owned by the Fund on October 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 14.63% (Cost $82,628,057) Diversified Banks 5.38% Credit Agricole Preferred Funding Trust 7.000% 01/29/49 A 9,000 5,535,000 Lloyds TSB Bank PLC, Sub Note 6.900 10/29/49 A+ 25,000 15,000,000 Electric Utilities 4.89% DPL Capital Trust II (Z) 8.125 09/01/31 BB+ 6,225 5,780,454 Entergy Gulf States, Inc., (Z) 1st Mtg Bond 6.200 07/01/33 BBB+ 15,000 10,461,915 Kentucky Power Co., (Z) Sr Note, Ser D 5.625 12/01/32 BBB 3,565 2,386,668 Gas Utilities 2.10% Southern Union Co., Jr Sub Note, Ser A (7.200% to 11-1-11 then variable) (P) (Z) 7.200 11/01/66 BB 12,900 8,002,115 Multi-Utilities 2.26% Dominion Resources Capital Trust I (Z) 7.830 12/01/27 BBB 9,097 8,626,636 Issuer Shares Value Common stocks 1.21% (Cost $4,446,961) Electric Utilities 0.41% American Electric Power Co., Inc. 22,500 734,175 FPL Group, Inc. 17,500 826,700 Gas Utilities 0.13% ONEOK, Inc. 15,000 478,500 Integrated Oil & Gas 0.23% BP PLC, SADR 17,500 869,750 Integrated Telecommunication Services 0.10% AT&T, Inc. 15,000 401,550 Multi-Utilities 0.19% Public Service Enterprise Group, Inc. 22,500 633,375 TECO Energy, Inc. 7,500 86,550 Oil & Gas Storage & Transportation 0.15% Spectra Energy Corp. 30,000 579,900 Credit Issuer, description rating (A) Shares Value Preferred Stocks 131.19% (Cost $754,314,881) Agricultural Products 4.47% Ocean Spray Cranberries, Inc. , 6.250%, Ser A (B) (S) (Z) BBB- 195,000 17,062,500 Page 1 John Hancock Preferred Income Fund III Securities owned by the Fund on October 31, 2008 (Unaudited) Credit Issuer, description rating (A) Shares Value Broadcasting & Cable TV 5.07% CBS Corp., 6.750% (Z) BBB 164,600 2,424,558 Comcast Corp., 7.000% (Z) BBB+ 114,900 2,327,874 Comcast Corp., 6.625% (Z) BBB+ 130,000 2,353,000 Comcast Corp., Ser B, 7.000% (Z) BBB+ 609,556 12,227,693 Consumer Finance 5.19% HSBC Finance Corp., 6.360%, Depositary Shares, Ser B (Z) A 270,000 4,970,700 HSBC Finance Corp., 6.875% (Z) AA- 576,118 12,133,045 SLM Corp., 6.970%, Ser A (Z) BB 44,899 942,879 SLM Corp., 6.000% (Z) BBB- 162,495 1,761,446 Diversified Banks 14.62% Bank of America Corp., 8.200% (Z) A 230,000 5,290,000 Barclays Bank PLC, 7.100%, Ser 3 (Z) A+ 90,000 1,418,400 Fleet Capital Trust IX , 6.000% (Z) A 469,200 7,694,880 Fleet Capital Trust VIII, 7.200% (Z) A 23,333 443,327 Royal Bank of Scotland Group PLC, 7.250%, Ser T (Z) BBB+ 40,000 475,600 Royal Bank of Scotland Group PLC, 5.750%, Ser L (Z) BBB+ 960,000 10,080,000 Santander Finance Preferred SA, Unipersonal , 6.410%, Ser 1 (Z) A+ 100,000 2,171,000 USB Capital VIII , 6.350%, Ser 1 (Z) A+ 269,700 5,531,547 USB Capital X , 6.500% (Z) A+ 55,000 1,155,000 Wachovia Corp. , 8.000% (Z) A- 263,500 5,177,775 Wachovia Preferred Funding Corp., 7.250%, Ser A (Z) A- 719,800 11,948,680 Wells Fargo Capital Trust IV, 7.000% (Z) AA- 177,800 4,348,988 Diversified Financial Services 14.86% ABN AMRO Capital Funding Trust V, 5.900% (Z) A- 745,366 9,279,807 ABN AMRO Capital Funding Trust VI, 6.250% (Z) A- 340,900 4,199,888 BAC Capital Trust II , 7.000% (Z) A 94,600 1,908,082 BAC Capital Trust IV, 5.875% (Z) A 131,400 2,291,616 Citigroup Capital VII, 7.125% (Z) A 161,042 2,777,974 Citigroup Capital VIII, 6.950% (Z) A 326,200 5,659,570 Citigroup Capital X, 6.100% (Z) A 720,000 10,656,000 Citigroup, Inc. , 8.125%, Depositary Shares, Ser AA (Z) A 71,000 1,196,350 ING Groep NV, 7.050% (Z) A 598,970 8,181,930 ING Groep NV, 7.200% (Z) A 765,000 10,495,800 Diversified Metals & Mining 0.29% Freeport McMoRan Copper & Gold, Inc., 6.750% BB 22,500 1,097,550 Electric Utilities 21.32% Entergy Mississippi, Inc., 7.250% (Z) A- 103,668 2,382,291 FPC Capital I, 7.100%, Ser A (Z) BBB- 790,400 17,578,496 FPL Group Capital Trust I, 5.875% (Z) BBB+ 268,000 6,097,000 FPL Group Capital, Inc. , 7.450%, Ser E (Z) BBB+ 20,000 488,000 Georgia Power Co., 6.000%, Ser R (Z) A 710,000 15,549,000 HECO Capital Trust III, 6.500% (Z) BB+ 140,000 2,905,000 Interstate Power & Light Co., 7.100%, Ser C (Z) BBB- 152,000 3,410,500 Interstate Power & Light Co., 8.375%, Ser B (Z) Baa2 54,500 1,376,125 PPL Electric Utilities Corp., 6.250%, Depositary Shares (Z) BBB 189,000 4,488,750 PPL Energy Supply, LLC, 7.000% (Z) BBB 846,450 20,653,380 Southern California Edison Co., 6.125% (Z) BBB- 20,000 1,693,750 Southern California Edison Co., 6.000%, Ser C (Z) BBB- 30,000 2,474,064 Westar Energy, Inc., 6.100% (Z) BBB 115,600 2,197,556 Page 2 John Hancock Preferred Income Fund III Securities owned by the Fund on October 31, 2008 (Unaudited) Credit Issuer, description rating (A) Shares Value Gas Utilities 5.00% Southwest Gas Capital II, 7.700% (Z) BB 846,500 19,046,250 Investment Banking & Brokerage 11.43% Goldman Sachs Group, Inc., 6.200%, Ser B (Z) A 87,400 1,813,550 Lehman Brothers Holdings Capital Trust III , 6.375%, Ser K (Z) Caa2 808,400 8,084 Lehman Brothers Holdings, Inc. , 5.670%, Depositary Shares, Ser D (Z) Ca 142,601 499 Merrill Lynch & Co., Inc., 8.625%, 8.625%, Ser MER (Z) BBB+ 140,000 2,875,600 Merrill Lynch Preferred Capital Trust III, 7.000% (Z) BBB+ 457,017 7,618,474 Merrill Lynch Preferred Capital Trust IV, 7.120% (Z) BBB+ 380,700 6,399,567 Merrill Lynch Preferred Capital Trust V, 7.280% (Z) BBB+ 408,700 6,911,117 Morgan Stanley Capital Trust III, 6.250% (Z) A- 764,025 11,406,893 Morgan Stanley Capital Trust IV, 6.250% (Z) A- 398,925 5,820,316 Morgan Stanley Capital Trust VI, 6.600% (Z) A- 50,000 737,500 Life & Health Insurance 10.27% Aegon NV, 6.375% (Z) A- 241,265 2,412,650 Aegon NV, 6.500% (Z) A- 182,950 1,811,205 Lincoln National Capital VI, 6.750%, Ser F (Z) A- 269,000 4,217,920 MetLife, Inc, 6.500%, Ser B (Z) BBB 1,033,850 16,975,817 Phoenix Cos., Inc., 7.450% (Z) BBB- 600,549 9,428,619 PLC Capital Trust IV, 7.250% (Z) BBB+ 182,700 2,101,050 PLC Capital Trust V, 6.125% (Z) BBB+ 83,300 939,624 Prudential PLC, 6.500% (Z) A- 93,500 1,275,340 Movies & Entertainment 5.42% Viacom, Inc., 6.850% (Z) BBB 1,196,635 20,677,853 Multi-Utilities 9.18% BGE Capital Trust II, 6.200% (Z) BB+ 607,028 11,533,532 Consolidated Edison Co. of NY, Inc. , 5.000% (Z) BBB 30,000 2,400,000 Constellation Energy Group, Inc., 8.625%, Ser A (Z) BB+ 160,000 3,614,400 DTE Energy Trust I , 7.800% (Z) BB+ 232,200 5,064,282 DTE Energy Trust II, 7.500% (Z) BB+ 35,000 777,700 Public Service Electric & Gas Co., 5.050%, Ser D (Z) BB+ 30,000 2,512,500 Xcel Energy, Inc., 7.600% (Z) BBB- 381,166 9,086,997 Oil & Gas Exploration & Production 7.51% Nexen, Inc., 7.350% (Z) BB+ 1,590,079 28,653,224 Real Estate Investment Trusts 3.20% Duke Realty Corp., 6.600%, Depositary Shares, Ser L (Z) BBB- 118,500 1,303,500 Duke Realty Corp., 6.500%, Depositary Shares, Ser K (Z) BBB- 151,600 1,658,504 Duke Realty Corp., 6.625%, Depositary Shares, Ser J (Z) BBB- 638,100 7,497,675 Public Storage, Inc., 7.500%, Depositary Shares, Ser V (Z) BBB 84,530 1,724,412 Regional Banks 4.45% PFGI Capital Corp. , 7.750% (B) (Z) BBB+ 926,900 16,962,270 Reinsurance 0.45% RenaissanceRe Holdings Ltd., 6.080%, Ser C (Z) BBB+ 122,300 1,728,099 Specialized Finance 0.84% CIT Group, Inc., 6.350%, Ser A (Z) BBB- 150,000 1,290,000 Repsol International Capital Ltd., 7.450%, Ser A (Z) BB+ 100,000 1,900,000 Page 3 John Hancock Preferred Income Fund III Securities owned by the Fund on October 31, 2008 (Unaudited) Credit Issuer, description rating (A) Shares Value Thrifts & Mortgage Finance 0.02% Sovereign Bancorp, 7.300%, Depositary Shares, Ser C BB+ 5,066 79,536 U.S. Government Agency 0.04% Federal National Mortgage Assn. (8.250% to 12-31-10 then variable) (P) (Z) C 80,000 168,000 Wireless Telecommunication Services 7.56% Telephone & Data Systems, Inc., 6.625% (Z) BBB- 497,600 7,464,000 Telephone & Data Systems, Inc., 7.600% (Z) BBB- 648,743 9,828,457 United States Cellular Corp., 7.500% (Z) BBB- 754,100 11,537,730 Total investments (Cost $841,389,899) 147.03% Other assets and liabilities, net (47.03%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. SADR Sponsored American Depository Receipt (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted $34,024,770 or 8.92% of the Fund's net assets as of October 31, 2008. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. The security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is segregated as collateral for the Committed Facility Agreement. Total collateral value at October 31, 2008 was $527,880,727.  At October 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $841,507,110. Net unrealized depreciation aggregated $280,863,705 of which $2,174,308 related to appreciated investment securities and $283,038,013 related to depreciated investment securities. The Fund had the following interest rate swap contracts open on October 31, 2008: FIXED VARIABLE PAYMENTS PAYMENTS NOTIONAL MADE BY RECEIVED BY TERMINATION UNREALIZED AMOUNT FUND FUND DATE COUNTERPARTY DEPRECIATION 3-month $52,500,000 4.14% LIBOR Nov 2010 Morgan Stanley ($1,434,915) 3-month 87,500,000 4.37% LIBOR Nov 2010 Bank of America (2,804,238) 3-month 87,500,000 3.79% LIBOR Jan 2011 Morgan Stanley (1,619,177) 3-month 35,000,000 4.00% LIBOR Apr 2009 Morgan Stanley (220,142) Total Page 4 Notes to portfolio of investments Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Boar of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of October 31, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $459,656,783 Level 2  Other Significant Observable Inputs 66,961,852 ($6,078,472) Level 3  Significant Unobservable Inputs 34,024,770 - Total * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Other Financial Securities Instruments Balance as of July 31, 2008 - Accrued discounts/premiums - - Realized gain (loss) - - Change in unrealized appreciation (depreciation) ($7,327,352) - Net purchases (sales) - - Transfers in and/or out of Level 3 41,352,122 - Balance as of October 31, 2008 - Foreign currency translation The books and records of the Fund are maintained in U.S. dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. Swap contracts The Fund may enter into swap transactions in order to hedge the value of the Funds portfolio against interest rate fluctuations or to enhance the Funds income or to manage the Funds exposure to credit or market risk. A swap is an exchange of cash payments between the Fund and another party. Net cash payments are exchanged at specified intervals and are recorded as a realized gain or loss in the Statements of Operations. Cash payments may include upfront cash payments made by or to the fund. The upfront payments are amortized or accreted for financial reporting purposes, with the unamortized/unaccreted portion included in values recorded on the Statements of Assets and Liabilities. The value of the swap is adjusted daily and the change in value, including accruals of periodic amounts of interest to be paid or received, is recorded as swap contracts at value in Statements of Assets and Liabilities and as unrealized appreciation or depreciation in the Statements of Operations. A liquidation payment received or made upon early termination is recorded as a realized gain or loss in the Statements of Operations. Upfront payments made and/or received by the Fund are recorded as an asset and/or liability on the Statements of Assets and Liabilities and are recorded as a realized gain or loss on the termination date. Swap contracts are subject to risks related to the counterpartys ability to perform under the contract, and may decline in value if the counterpartys creditworthiness deteriorates. The risks may arise from unanticipated movement in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. Risks and uncertainties Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. Risk associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less information available about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. Leverage The Fund utilizes a credit facility to increase its assets available for investment. The Fund has a Committed Facility Agreement (CFA) with a third party commercial bank that allows it to borrow up to an initial limit of $296 million and to invest the borrowings in accordance with its investment practices. Borrowings under the CFA are secured by the assets of the Fund. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: December 16, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: December 16, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: December 16, 2008
